Citation Nr: 0915579	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  01-08 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Evaluation of phlebitis of the left leg, currently rated 
as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot would to the right (minor) scapula, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left femur, currently evaluated as 20 
percent disabling.

4.  Entitlement to service connection for muscle injury to 
Group IV.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.

This matter came before the Board of Veterans'' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2007.  A transcript of his hearing 
has been associated with the record.

In February 2008 the appeal was remanded for development of 
the record.  It has been returned for appellate review.


FINDINGS OF FACT

1.  Phlebitis of the left leg is  manifested by persistent 
edema and stasis pigmentation.

2.  Residuals of a gunshot wound to the right scapula are 
manifested by pain and limitation of motion; there is severe 
disability of Muscle Group I.

3.  Residuals of a gunshot wound to the left femur are 
manifested by impairment of the femur with moderate hip 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for phlebitis of the left leg have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the right scapula have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5301 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound to the left femur have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, DC 5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in August 2001 informed the Veteran of the 
development of evidence undertaken by VA.  He was advised 
that he might contact the identified private providers to 
ensure that requested records had been forwarded.

A September 2002 letter explained the VCAA.  The Veteran was 
told that VA would make reasonable efforts to assist him in 
obtaining relevant evidence.  The evidence necessary to 
establish service connection was discussed.  

A January 2004 letter discussed the evidence necessary to 
support a claim for increased ratings.  The Veteran was 
invited to submit or identify evidence.  The evidence of 
record was listed and the Veteran was told how VA would 
assist him in obtaining further evidence.

In March 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

In February 2007 the Veteran certified that he had no other 
information or evidence to submit and asked that his appeal 
be forwarded to the Board.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The March 2006 
letter advised the Veteran that, in evaluating claims for 
increase, VA looks at the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact on employment.  The letter did not advise the 
Veteran whether the Diagnostic Codes pertinent to the 
disability contain criteria necessary for entitlement to a 
higher rating that would not be satisfied by the Veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the Veteran's employment and daily life.  
However, the Board finds that all relevant evidence has been 
obtained.  In this regard the Board observes that several VA 
examination reports are associated with the claims file, and 
that those reports include the evidence necessary to decide 
the Veteran's claims for increase.  Moreover, the Veteran 
indicated in February 2007 that he had no additional evidence 
to submit.  In essence, the record demonstrates that that the 
Veteran was aware of the evidence necessary to substantiate 
his claims for increase, and that all relevant evidence has 
been obtained.  The Board therefore finds that the 
fundamental fairness of the adjudication process is not 
compromised in this case.

The Board also notes that with respect to the veteran's claim 
for a higher evaluation of his phlebitis, he has challenged 
the initial evaluation assigned following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

With respect to VA's duty to assist, the Board notes that VA 
examinations were conducted and treatment records have been 
associated with the claims file.  The Board finds that such 
examinations were adequate, in that they were conducted by 
neutral, skilled providers who accurately recited the 
Veteran's history and provided in depth examinations of the 
claimed disabilities.  The Veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Service treatment records disclose that the Veteran sustained 
gunshot wounds to his left thigh and right shoulder in 
October 1968.  He underwent debridement of the left thigh 
wound and a body spica was applied for fracture of the left 
femur.  The right scapula was shattered and the Veteran 
underwent extensive soft tissue debridement.  The Veteran was 
transferred from Vietnam to Japan for further treatment.  

Treatment reports from the 106th General Hospital indicate 
that there was no nerve or artery involvement.  In November 
1968 the Veteran underwent delayed primary closure of wounds 
with the insertion of a Steinman pin in the left tibia.  In 
December 1968 he underwent closed reduction of the left 
femoral fracture.  Subsequently in December 1968 he was 
transferred to the U.S. Army Hospital at Ft. Devens.  In 
September 1969 the Veteran was discharged to duty with 
temporary restrictions.  Physical profile records show that 
the Veteran was restricted from crawling, stooping, running, 
jumping, prolonged standing or marching, and strenuous 
physical activity.

A September 2000 letter from D.V.T., M.D. indicates that the 
Veteran's left leg veins had been damaged by extensive deep 
vein thrombosis.  Dr. T. noted that the Veteran had chronic 
swelling and pain in his leg and required surgical support 
hose to his entire leg.  He concluded that the disability 
affected the Veteran's daily ability to work and perform 
normal activities.  

On VA examination in October 2000, the Veteran's history was 
reviewed.  The examiner noted that the Veteran was left-
handed.  The Veteran reported constant pain in his right 
shoulder.  He stated that he had problems playing catch and 
baseball with his son.  He related that he had some weakness 
and stiffness when reaching over his head.  He denied 
swelling, heat, or redness.  The Veteran was unsure of 
whether he experienced subluxation, but denied treatment for 
such.  He denied lost time from work or work limitations.  
Physical examination revealed a 12-inch scar with a defect 
and muscle loss in the scapular area.  The scar was healed 
and irregular without keloid formation.  Range of motion 
testing revealed forward elevation to 142 degrees with pain, 
adduction to 145 degrees with pain, internal rotation to 45 
degrees with pain, and external rotation to 90 degrees 
without pain.  There was no ankylosis.  The impression was 
gunshot wound of the right scapula with some loss of motion.

The October 2000 examination also considered the Veteran's 
left leg.  The Veteran reported swelling of his left leg 
since June 2000.  He denied having lost time from work.  He 
stated that he could walk, but not for long.  He stated that 
he no longer rode a bike due to the swelling and pain in his 
left leg.  He noted that he could stand no more than 15 or 20 
minutes without pain.  He stated that compression bandages 
caused increased pain and that he used elevation and hot 
towels to help alleviate his pain.  Physical examination 
revealed some small palpable veins on the posterior calf.  
There was an 8-inch scar on the anterior left thigh in the 
area of the hip and a 12-inch scar on the posterior and 
lateral left thigh.  There was considerable muscle loss in 
the center of the scar.  The scar was wide and irregular in 
the middle, but well-healed with no keloid.  The left thigh 
and calf were swollen and measured one inch larger than the 
right.  Edema was present.  The Veteran had dilated purple 
veins about the left ankle and foot.  The edema was not 
dough-like but was persistent.  The impression was history of 
gunshot wound in the left thigh and fracture in 1968, treated 
with surgery, traction and casting; and phlebitis developed 
in 2000.  

Records from a private vascular surgeon, K.A.I., M.D. 
indicate that the Veteran had severe left leg venous stasis 
disease.  A January 2001 letter from Dr. I. notes that the 
Veteran had severe disability from chronic venous 
insufficiency. He noted that the Veteran had severe valvular 
dysfunction and that he was dependent on compression therapy 
for any level of functioning.  He indicated that the Veteran 
was required to keep his legs elevated or suffer severe 
swelling and pain.  He opined that the Veteran was unable to 
work and noted that he had a great deal of difficulty even 
carrying on normal activities of daily living such as 
recreation and playing with his son.

A March 2001 VA outpatient record indicates the Veteran's 
denial of multiple deep vein thromboses.  He stated that 
there had been only one documented clot.  Physical 
examination revealed left leg swelling to the calf.  There 
was no evidence of phlebitis.  The Veteran tolerated deep 
palpation.  The assessment was deep vein thrombosis.  The 
provider encourage continuance of compression therapy.  

An October 2001 VA outpatient treatment note reflects the 
Veteran's report of swelling and dusky appearance of his left 
leg.  Ultrasound revealed no deep venous thrombosis.  A clot 
was subsequently ruled out.

A November 2001 record from P.A., M.D. indicates Dr. A.'s 
findings of significant degenerative changes of the right 
shoulder.  He noted that the Veteran was a candidate for 
replacement surgery based on the amount of arthritis present.  

A December 2001 VA orthopedics consultation record indicates 
that the Veteran was advised by a civilian physician that he 
needed a shoulder replacement.  The VA provider indicated 
that he agreed with that assessment.  

In an October 2002 letter, Dr. I. noted that the Veteran was 
extremely complaint with his compression therapy and was 
dependent on such for any level of functioning.  He noted 
that the Veteran had significant lower extremity edema 
because he was unable to elevate his legs on a regular basis.

A June 2003 VA treatment record notes the Veteran's 
complaints of left knee and calf pain for the previous two 
months.  His left leg was found to be slightly swollen.  His 
left calf was tenderness to palpation but not hard.  There 
was vague tenderness on dorsiflexion.  Sensory was intact.  

On VA orthopedic examination in May 2004, the Veteran's 
history was reviewed.  There was significant swelling of the 
entire left leg and knee.  There was no abnormality of color 
or deformity.  There was no significant atrophy.  There was 
crepitance, swelling, and some tenderness of the left knee.  
Range of motion of the left knee was from zero degrees of 
extension to 90 degrees of flexion, without pain, to include 
after repetitive motion.  Ligaments were stable to testing.  
The examiner noted that a 2001 X-ray revealed severe 
degenerative disease with joint space narrowing.  The 
assessment was left knee osteoarthritis.

An additional VA examination was conducted in July 2004.  The 
Veteran complained of right shoulder pain, weakness, and 
stiffness.  He endorsed flare-ups averaging three to four 
times per week, lasting approximately one day during which he 
had to further limit his shoulder use and experienced more 
pain.  Functionally, the Veteran reported that his ability to 
drive was impacted by his right shoulder disability.  He also 
noted that he was limited in reaching above his head, 
applying deodorant, and reaching behind his back.  Physical 
examination revealed a gross deformity to the right posterior 
scapular area.  There was atrophy of the inferior and 
supraspinatus musculature.  There was some fullness and 
swelling over the anterior shoulder.  Palpation elicited no 
abnormality or temperature.  There was crepitus, swelling, 
and anterior shoulder pain.  Active range of motion was 
measured as 45 degrees of forward flexion, 60 degrees of 
adduction with pain at 50 degrees, external rotation to 20 
degrees with pain at 10 degrees, and internal rotation to 70 
degrees.  Upon repetitive motion, range of motion was 
measured as 45 degrees of forward flexion with pain at 40 
degrees, abduction to 60 degrees with pain at 50 degrees, 
external rotation to 20 degrees with pain at 10 degrees, and 
internal rotation to 70 degrees.  The assessment was right 
shoulder osteoarthritis and resultant fracture deformity of 
the humeral head.
 
With respect to the Veteran's left leg, the examiner noted 
that the Veteran continued to experience left hip pain and 
left femur bone pain, weakness, and stiffness.  The Veteran 
related that flare-ups of left hip and femur bone pain 
occurred approximately twice per week, lasting one to two 
days during which the Veteran had more pain and dysfunction 
but could still function.  He noted that he had a cane but 
was unable to use it due to his right shoulder disability.  
The Veteran reported that he was able to walk approximately 
10 to 15 minutes and stand for 10 to 15 minutes.  Palpation 
elicited no gross deformity or swelling.  There was no 
obvious malunion or nonunion.  The left leg measured one half 
centimeter shorter than the right.  Left hip active range of 
motion was measured as forward flexion to 115 degrees with 
pain at 110 degrees, extension to 20 degrees with pain from 
50 to 20 degrees, internal rotation to 30 degrees, external 
rotation to 40 degrees, abduction to 60 degrees with pain at 
50 degrees, and adduction to 20 degrees.  Repetitive motion 
testing produced no change due to pain, weakness, 
fatigability, or incoordination.  X-rays revealed no evidence 
of acute abnormality of the left hip and a healed fracture 
deformity noted at the proximal shaft of the left femur.  
There was no evidence of acute abnormality.  The assessment 
was residuals of left femur fracture and left hip strain.  

A VA veins examination was also carried out in July 2004.  
The history of the Veteran's left leg venous insufficiency 
was reviewed.  He reported continuous abnormal sensations of 
the left leg, to include numbness and prickling.  He noted 
that his edema was somewhat relieved by elevation and 
compression stockings.  He stated that he experienced 
claudication immediately after walking and that pain stopped 
after 10 to 15 minutes.  He indicated that he had pain that 
woke him.  Physical examination revealed varicose veins that 
were palpable and visible on the left lower anterior and 
posterior portions.  Chronic edema was noted to persist.  
Left pedal edema was also noted.  The left foot was cool to 
touch, and pedal and popliteal pulses were pale.  There was 
no eczema and no ulceration.  The diagnoses included venous 
insufficiency status post phlebitis in June 2000.

The Veteran underwent left total knee replacement in May 
2005.

In December 2005 the Veteran reported right shoulder pain.  

The report of a March 2006 MRI indicates coracoid impingement 
on the subscapularis tendon, type III hooked acromion with 
inferolateral angulation associated with acromioclavicular 
joint hypertrophic degenerative changes, and degenerative 
changes of the glenohumeral joint with subchondral sclerosis 
and osteophyte formation at the anterior glenoid labral 
junction.

A VA orthopedic examination was carried out in May 2006.  The 
Veteran complained of left hip, left knee, left foot, and 
left femur pain and stiffness.  He endorsed flare-ups of his 
left hip, femur, foot, and knee approximately two times per 
week, lasting a day, during which he reported more pain and 
discomfort.  He reported difficulty walking due to his left 
leg condition.  Physical examination revealed surgical scars 
and gross deformity over the anterolateral and lateral aspect 
of the left femur.  It was tender to palpation.  The examiner 
measured the left leg as 90 centimeters and the right as 93 
centimeters.  Palpation of the left hip revealed slight 
tenderness.  Active ranges of motion were measured as flexion 
to 85 degrees, extension to 20 degrees with pain at 10 
degrees, internal rotation to 15 degrees with pain at 10 
degrees, external rotation to 30 degrees with pain at 20 
degrees, abduction to 40 degrees with pain at 30 degrees, and 
adduction to 15 degrees with pain at 10 degrees.  Repetitive 
motion produced no additional limitation based on pain, 
weakness, fatigability, or incoordination.  The assessment 
was left knee prosthesis, left femur deformity, and left hip 
strain.  

With respect to his right shoulder, the Veteran reported that 
it was significantly worse.  He noted that it popped and 
popped out.  He noted that treatment included activity as 
tolerated.  He endorsed flare-ups averaging a couple of times 
per week.  He noted that flare-ups caused very severe 
limiting pain and dysfunction lasting a day.  He indicated 
that he had significant limitations with any lifting movement 
of the right arm and that he had difficulty putting a shirt 
on and taking it off.  Physical examination revealed a gross 
deformity on the entire upper thoracic and scapular area 
musculature, predominantly Muscle Group I.  There was a large 
30-centimeter by 7-centimeter scar with a gross deformity and 
depression of four centimeters at its widest depression.  
There was significant atrophy of Muscle Group I muscles and 
wakens of muscle group I, specifically the levator scapula, 
trapezius, supraspinatus, and infraspinatus, which the 
examiner noted also involved Muscle Group IV.  There was some 
swelling of the right shoulder.  Palpation elicited no 
abnormality of temperature.  There was crepitus, swelling, 
and some pain.  Active range of motion was measured as 
forward flexion to 40 degrees with pain at 30 degrees, 
abduction to 70 degrees with pain at 60 degrees, external 
rotation of zero degrees, and internal rotation to 30 
degrees.  Upon repetitive motion, ranges remained essentially 
unchanged, but with pain on abduction at 50 degrees and on 
internal rotation at 20 degrees.  The assessment was right 
shoulder Muscle Group I and Muscle Group IV involvement, 
moderate to severe in nature; and right shoulder 
osteoarthritis, Hill-Sachs deformity, osteoarthritis of the 
acromioclavicular joint, and impingement syndrome.  

The Veteran was also afforded an additional VA veins 
examination in May 2006.  the vascular history regarding the 
Veteran's left leg was carefully recited in the examination 
report.  The Veteran reported constant aching, swelling, and 
intermittent cramping throughout the day.  He noted that his 
symptoms were markedly relieved by elevation and compression 
stockings.  The Veteran noted that he had varicose veins 
developing below the knee on his left leg.  He noted that he 
could walk about one half mile.  Physical examination 
revealed small varicose veins over the lower medial aspect of 
the left thing which were visible but not palpable.  There 
were small varicose veins over the medial aspect of the 
calves and in a stocking distribution in the left lower 
extremity which were also visible but not palpable.  There 
were no ulcers.  There was evidence of venostasis and 
increased pigmentation, but no eczema.  There was 1+ pedal 
edema on the left side only, extending from the knee down.  
The examiner noted that an April 2005 arterial Doppler 
examination was normal.  The diagnosis was chronic venous 
insufficiency of the left lower extremity with varicose 
veins.

A March 2007 VA orthopedics note indicates the Veteran's 
report of progressively worsening pain.  Forward flexion and 
abduction were zero to 45 degrees, and internal rotation was 
zero degrees.  The impression was severe degenerative joint 
disease of the right shoulder.  At that time, X-rays revealed 
advanced osteoarthritic changes involving the glenohumeral 
joint.  The radiologist noted that there appeared to be a 
healed fracture deformity involving the body of the right 
scapula.  

At his June 2007 hearing before the undersigned, the Veteran 
testified that he was severely limited in his activities.  He 
stated that he could no longer play catch, ride his mountain 
bike, lift weights, or swim.  He noted that driving was 
problematic.  He also noted that he could not raise his right 
arm without numbness and tingling.  

In an August 2007 letter, a VA physician indicated that the 
Veteran's right shoulder pain was becoming worse to a point 
that any mobility in that joint caused pain.  He noted that 
surgical intervention was being considered.  In November 2007 
the Veteran was noted to have zero degrees of forward 
flexion, abduction, and internal and external rotation of the 
right shoulder.  He had marked anterior joint pain and was 
noted to be unable to do full motion due to pain.  

In November 2007, range of motion of the veteran's right 
shoulder was noted to be forward flexion from zero to 25 
degrees, abduction from zero to 45 degrees, and zero degrees 
of internal and external rotation.  The provider noted marked 
anterior joint pain and that the veteran was unable to 
perform full motion due to pain.  The plan was elective right 
shoulder hemi-arthroplasty.

An April 2008 VA treatment record indicates that the Veteran 
was supposed to have shoulder surgery but that it had been 
canceled due to concerns about his heart.

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Gunshot wounds often result in impairment of muscle, bone 
and/or nerve.  Through and through wounds and other wounds of 
the deeper structures almost invariably destroy parts of 
muscle groups.  See 38 C.F.R. § 4.47 (2008).  Muscle Group 
(MG) damage is categorized as slight, moderate, moderately 
severe and/or severe and evaluated accordingly under 38 
C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2008).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2008).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include nine muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5309), three muscle groups for 
the foot and leg (Diagnostic Codes 5310 through 5312), and 
six muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined only under the 
provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For 
compensable muscle groups which are in the same anatomical 
region but do not act on the same joint, the evaluation of 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e).  

Under DC 5301 through DC 5323, disabilities resulting from 
muscle injuries are classified accordingly:

Moderate disability of muscles--(i) Type 
of injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately severe disability of muscles--
(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History 
and complaint.  Service department record 
or other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

Severe disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound due to high-velocity 
missile, or large or multiple low 
velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  See 38 C.F.R. § 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The criteria of 38 C.F.R. § 4.56 are guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 
(2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

	Phlebitis

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is warranted 
for the Veteran's phlebitis.  However, the disability has not 
significantly changed and a uniform evaluation is warranted.

Pursuant to Diagnostic Code 7121, used in rating post 
phlebitic syndrome of any etiology, a 40 percent rating is 
assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration; a 60 percent 
rating is assigned for persistent edema or subcutaneous 
induration, stasis pigmentation, or eczema, and persistent 
ulceration; and a 100 percent rating is assigned for massive 
board-like edema, with constant pain at rest.  38 C.F.R. § 
4.104, Diagnostic Code 7121.

The Veteran is currently in receipt of a 40 percent 
evaluation for phlebitis of the left leg.  The evidence 
demonstrates that the veteran suffers from severe valvular 
dysfunction and that he is dependent on compression therapy.  
He has persistent edema of the left calf.  Stasis 
pigmentation and venostasis have been noted on VA 
examination.  The veteran has reported claudication 
immediately upon walking and has indicated that pain wakes 
him at night.  However, eczema and ulceration have not been 
documented.  

Having carefully reviewed the evidence pertaining to this 
disability, the Board finds that the currently assigned 40 
percent evaluation is appropriate.  A higher evaluation 
requires the presence of persistent edema or subcutaneous 
induration, stasis pigmentation, or eczema, and persistent 
ulceration.  The Board acknowledges the veteran's credible 
complaints of pain and his equally credible reports 
concerning the limiting effects of his phlebitis.  However, 
while the record demonstrates persistent edema and stasis 
pigmentation, eczema and persistent ulceration are not shown.  
As such, a higher evaluation is not for application.

The Board notes that the Veteran is competent to report that 
his disability is worse, and has no basis for doubting his 
testimony or statements regarding this disability.  However, 
the more probative evidence demonstrates that the current 
evaluation is appropriate.  

The evidence preponderates against the claim.  Accordingly, 
an evaluation in excess of 40 percent for phlebitis of the 
left leg is denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
	Right Scapula

The veteran's service-connected right scapula disability is 
evaluated as 30 percent disabling pursuant to 38 C.F.R. § 
4.73, Diagnostic Code 5301, for Muscle Group I, the extrinsic 
muscles of the shoulder girdle (trapezius, levator scapulae, 
and serratus magnus).  Muscle Group I affects upward rotation 
of the scapula and elevation of the arm above shoulder level.  
For the minor or nondominant arm, a maximum 30 percent 
evaluation is assigned where there is severe muscle 
disability.  

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Ankylosis of scapulohumeral articulation warrants a 40 
percent evaluation for the minor shoulder where ankylosis is 
unfavorable, with abduction limited to 25 degrees from the 
side.  The note associated with this diagnostic Code 
indicates that ankylosis contemplates movement of the scapula 
and humerus as one piece.  38 C.F.R. § 4.71a, Diagnostic Code 
5200.

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201.  Limitation of motion to midway between 
the side and shoulder level warrants a 20 percent evaluation 
for the minor shoulder.  Limitation of motion to 25 degrees 
from the side warrants a 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a, Code 5201.

Impairment of the humerus is rated as 70 percent disabling 
where there is loss of the humeral head.  Nonunion of the 
humerus (flail shoulder) is evaluated as 50 percent 
disabling, and fibrous union of the humerus is evaluated as 
40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.  

Review of the record has led the Board to conclude that a 
higher evaluation is not available for this disability.  In 
this regard, the Board notes that the current 30 percent 
evaluation contemplates severe muscle disability of Muscle 
Group I, and is the maximum evaluation available under the 
applicable diagnostic code.  The 30 percent rating also 
contemplates limitation of motion of the arm to 25 degrees 
from the side; this is the maximum rating available for 
limitation of motion of the arm.  Higher evaluations are 
available pursuant to the criteria for ankylosis and for loss 
of the humeral head, nonunion of the humerus, and fibrous 
union of the humerus.  However, ankylosis has not been 
identified, and there is no X-ray evidence of other humeral 
impairment warranting a higher evaluation.  As such, a higher 
evaluation is not warranted.

In reaching this conclusion, the Board has considered the 
veteran's statements and testimony.  While it is clear that 
the residuals of this injury caused marked functional 
limitation, the veteran's symptoms are contemplated by the 
currently assigned 30 percent evaluation and a higher 
schedular rating is not available.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999). 
However, in the case at hand, it is clear that, over the 
course of the Veteran's current appeal, symptomatology 
attributable to this disability has remained relatively 
stable. In any case, based on a review of the entire evidence 
of record, the Board is of the opinion that, throughout the 
time period that the Veteran's increased rating claim has 
been pending, symptomatology attributable to this disability 
has not, in fact, undergone varying and distinct levels of 
severity.

The preponderance of evidence is against the claim for an 
evaluation in excess of 30 percent for this disability.  
Accordingly, the claim for a higher rating must be denied.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Left Femur

Normal range of motion of the hips is flexion to 125 degrees 
and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran's service-connected left femur impairment is 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5255.  Under that code, where there is malunion with moderate 
knee or hip disability, a 20 percent rating is warranted; and 
where malunion produces marked knee or hip disability, a 30 
percent rating is assigned.  Still higher ratings are 
assignable for fracture of the surgical neck with false 
joint, or for fracture of the shaft or anatomical neck of the 
femur with nonunion.

Limitation of motion of the hips is evaluated using the 
criteria under Diagnostic Code 5251 (limitation of extension 
of the thigh), Diagnostic Code 5252 (limitation of flexion of 
the thigh), and Diagnostic Code 5253 (impairment of the 
thigh).  

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a maximum evaluation of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  This is 
the maximum evaluation available for limitation of extension 
of the thigh.

Under Diagnostic Code 5252, a 30 percent evaluation is 
warranted where there is limitation of flexion to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.

The maximum evaluation available under Diagnostic Code 5253 
is 20 percent for limitation of abduction of the thigh with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.

Upon review of the evidence pertaining to this disability, 
the Board finds that an evaluation in excess of 20 percent is 
not for application.  The current 20 percent evaluation 
contemplates malunion of the femur with moderate hip 
disability.  The evidence demonstrates that the veteran 
retains significant range of motion of the left hip.  At 
worst, range of motion of the veteran's left hip included 
flexion to 85 degrees and abduction to 30 degrees.  
Repetitive motion has produced no additional limitation based 
on pain, weakness, fatigability, or incoordination.  In sum, 
the evidence demonstrates no more than moderate disability of 
the left hip. 

The Board has also considered the applicability of 38 C.F.R. 
§ 4.73, Diagnostic Code 5313, for injury to Muscle Group 
XIII, the hamstring complex.  This muscle group functions to 
extend the hip and flex the knee, synchronizing simultaneous 
flexion and extension of the hip and knee by belt-over-pulley 
action at the knee joint.  Under those diagnostic criteria, a 
30 percent evaluation applies where there is moderately 
severe disability and a 40 percent evaluation applies where 
there is severe disability of the muscle group.  

However, the Board notes that the veteran is currently in 
receipt of a 30 percent evaluation for a left knee disability 
as a residual of this injury.  The Court has held that a 
veteran may not be compensated twice for the same 
symptomatology as "such a result would over compensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  In this case, 
evaluation under both Diagnostic Code 5313 in addition to the 
evaluation currently in place for the Veteran's knee would 
result in pyramiding.  Moreover, the Veteran's current 
evaluations of 30 percent for the left knee disability and 20 
percent for the left hip disability combine under 38 C.F.R. § 
4.25 to a 40 percent evaluation.  Accordingly, no purpose 
would be served by rating the residuals of this injury for 
severe muscle disability as opposed to maintaining the 
current evaluations.

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds 
the veteran's own reports of symptomatology to be credible.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for higher 
evaluations.

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
currently assigned evaluations are appropriate.

As above, the Board has considered the Court's holding Hart, 
and whether it is appropriate to apply "staged" ratings.  
However, the evidence demonstrates that, over the course of 
the Veteran's current appeal, symptomatology attributable to 
this disability has remained relatively stable.  Based on a 
review of the entire record, the Board finds that, throughout 
the time period that the Veteran's increased rating claim has 
been pending, symptomatology attributable to this disability 
has not, in fact, undergone varying and distinct levels of 
severity.

The evidence preponderates against this claim for increase 
and there is no doubt to be resolved.  Accordingly, the claim 
for an increased evaluation must be denied.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Scars

Clearly, the appellant has scars resulting from his wounds.  
However, because the wounds are associated with underlying 
soft tissue damage, separate evaluations are not assignable.  
See 38 C.F.R. Part 4 § 4.118. 

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Rather, there has been 
no showing by the Veteran that his service-connected 
disabilities have resulted in marked interference with 
employment (beyond contemplated by the combined 100 percent 
evaluation or the assignment of a total rating for 
compensation on the basis of individual unemployability) or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In reaching this determination and with full consideration of 
the report of the private examiner that he is completely 
disabled (October 10, 2002 report) and the VA hospital report 
referencing a shoulder problem and unable to work (page 37 of 
document printed December 11, 2008), the Board notes that he 
AOJ has assigned a total rating for compensation on the basis 
of individual unemployability and/or a scheduler 100 percent 
evaluation.  Referral for consideration of an extraschedular 
evaluation would not result in a benefit to the appellant.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
phlebitis of the left leg is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right scapula Muscle 
Group I is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left femur is denied.


REMAND

The May 2006 examination report references impairment to 
muscle groups I and IV.  This report reasonably raises the 
issue of entitlement to service connection for impairment to 
muscle group IV.  This could have an impact based upon 
multiple injuries impacting on a single unankylosed joint.  
Accordingly, the issue is referred to the AOJ for appropriate 
action.

The AOJ shall prepare a rating decision 
that addresses the issue of entitlement 
to service connection for Muscle Group 
IV.  (The AOJ should refer to the 
findings of the May 2006 examiner).

The veteran is to be informed of the determination by latter 
that includes notification of appellate rights.  This 
particular issue is not on appeal unless the Veteran enters a 
timely notice of disagreement.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


